I believe that the natural disaster of such terrible extent that has just afflicted Mexico has moved each and everyone of us here. I would therefore like to join my voice with those of other heads of delegation in expressing the deep sympathy of Burundi to the Government and the people of Mexico, particularly in view of the friendly relations that link our two countries. I extend to them our greatest sympathy.
The united Nations is about to commemorate its fortieth year of existence with an exceptionally high level of participation by its Members, it is not merely a question of drawing up the balance-sheet of the successes achieved here and there and of the shortcomings of the Organization since its founding, but it is, above all, a question of taking advantage of what we have learned in order better to ensure its future, which is bound up with that of mankind itself.
The Head of State of my country. His Excellency Colonel Jean Baptiste Bagaza, his Government and the people of Burundi attach particular importance to this session, which should be the session at which all States Members come together to ensure the survival and progress of mankind. It is for that reason that Burundi was one of the first this year to organize, at the domestic level, a series of activities to heighten the awareness of public opinion with regard to the purposes and principles of the United Nations.
It is undoubtedly fortunate that this session of the General Assembly, which will, I trust, have an effective and historic role to play, should be presided over by a man such as the Permanent Representative Spain, a lean with the irreplaceable qualities of ability and broad experience, My delegation welcomes the fact that a son of Spain - a country rich in age-old traditions and a founding Member of our Organization, a country with which my own enjoys excellent relations is guiding our work.
I should also like to pay a well-deserved tribute to the President of the thirty-ninth session. His Excellency Ambassador Paul Firmino Lusaka, the Permanent Representative of Zambia to cur organization, for the outstanding work he carried out during his term of office. In the exercise of his duties he performed difficult tasks and lived up to the trust the international community had unanimously placed in him by electing him President last September. That distinguished diplomat is indeed the pride of Africa and of the sister Republic of Zambia.
Lastly, I should like to thank the Secretary-General of the United Nations, Hr. Javier Perez de Cuellar,. for the many positive, untiring efforts he has made throughout this past year to encourage the international community to maintain or restore a climate of international peace and co-operation. His devotion, his availability and his eclectic spirit, demonstrated at critical moments some of which saw the future of humanity endangered, deserve to be highlighted here.
Even a superficial analysis of the present international situation reveals a world in disarray, marked by various tensions and conflicts, a universe being crushed beneath the burden of innumerable economic difficulties, a hostile environment characterized by the arms race, the persistence of the policy of blocs and, as a corollary, the gradually dwindling hope of maintaining permanent detente and the inexorable growth of the specter of war. These are the three main concerns of my delegation at this time: conflict and tension throughout the world, the critical economic situation and the threat which the arras race poses to development. Since the thirty-ninth session, there has been no real improvement in these three areas.
This sombre picture is the complete antithesis of the goals and aspirations laid down for the United Nations by its founders 40 years ago.
Arising out of the ashes of a devastating war which had sown hatred and desolation throughout the world, the survivors of the Second World War hoped only to make peace and collective security last for ever, to do away with dependence, exploitation and the denial of right and justice in order to rebuild a more viable world in which interdependence and respect among nations would establish new relationships of co-operation and mutual assistance.
Forty years of experience - some good, some so good - has led to a United Nations which is very different from the vision that the founders entertained in 1945.
From this viewpoint of history, it is certainly significant that the establishment of the United Nations was the logical outcome of close co-operation between the major Powers and many other countries in a period of armed conflict. The differences in their political systems and the disparity in their levels of social organization were major constraints, but they did not interfere with the hopes of achieving victory during that temporary coalition born in a time of trouble. This proves that the international community was able and still is able today to establish beneficial co-operation to save future generations from the threat of war.
It was this noble idea that inspired the signers of the San Francisco Charter, who committed themselves on behalf of all the peoples of the earth. All the principles and plans adopted at that time retain their full importance today as some of us have already stressed.
If we glance back over the past 40 years of our Organization we have to say that in a world torn and divided the United Nations has not been able to prevent a whole series of armed conflicts in various parts of the world. It has, however, been able to help to avert a world-wide cataclysm by repeatedly acting as a buffer between the various protagonists, offering them an adequate forum in which to discuss differences between nations and machinery that has at times been useful in mediating between belligerents.
There is increasing agreement that the United Nations is still the ideal framework for the peaceful settlement of differences and conflicts between Meabers. The major problems that arise are the result of the main weakness of the system: the structures and machinery in place would be largely operational if the political will exited among States, particularly the most powerful States, to find a peaceful settlement to disputes.
The Security Council has the primary role in the maintenance of peace. Severe criticism has often been voiced regarding its effectiveness in putting an end to conflict situations and some have advocated a review of the Charter to bring it up to date. Many nations could play a more important role them they do at present and equality between the different nations could be achieved - a sacred tenet of the Charter of our Organization.
It has become clear as time has passed that this vision of the world will unfortunately remain confined to the realm of pious wishes as long as certain members of the international community remain self-centered, thus weakening the multilateral role of international relations.
Dissatisfaction with regard to multilateralism is mainly due to States that are basically concerned with their own interests, relegating to second place the ideals that were unanimously accepted in 1945. This is a matter of serious concern to my delegation, because that attitude is aggravating the crucial problems of today's world, particularly those of international peace and security, justice and dignity among peoples and nations, international co-operation and the progress of the human race.
Forty years after the United Nations was founded we have come to understand that we shall never attain these objectives without the combined efforts of all Member States, particularly in guaranteeing the socio-economic development of the States of Africa, Asia and Latin America, the preservation of the ecological equilibrium of the planet, the exploration and peaceful use of the seas and of outer space, and respect for human rights and fundamental freedoms without distinctions as to race, sex, language or religion.
Turning to current concerns at the international level, we should first of all highlight the fact that wherever one looks the international political situation, even viewed through a distorting viewpoint of optimism, still contains many areas of deep concern, the most important of which are in the continent of Africa. I refer to the denial of human rights in South Africa and the incomplete decolonization of Namibia and Western Sahara. Having long defied the numerous appeals of the General Assembly, the Security Council, the Organization of African Unity (OAU) and the Non-Aligned Movement to end the abhorrent practices of apartheid. South Africa systematically defies the universal consensus and steps up its system of racial oppression, which is almost as old as our Organization.
Strengthened by.the almost overt support of certain powerful allies which enable it to act with impunity, the Republic of South Africa continues to wage armed aggression against independent neighboring States, in flagrant and deliberate violation of the Charter of the United Nations and the elementary norms of international law that govern the conduct of all States. The intention has been to destabilize those States and to set up puppet regimes in its service. In this context, we condemn the recent attacks on Angola and Botswana, which have shocked the conscience of mankind.
The establishment of a state of emergency and the statement made last August by President Botha on the future of the blacks have further complicated the already complex problem of South Africa. Despite many pertinent statements from all sides calling on the Security Council finally to exercise its authority and impose comprehensive mandatory sanctions under Chapter VII of the Charter, strategic interests and the prospect of losing the enormous benefits that the allies enjoy as a result of the maintenance of the apartheid regime seem unfortunately to have prevailed. This can be seen in the placatory provisions of Security Council resolution 556 (1985) and the fate that awaited the recent French initiative, which had aroused a great deal of hope.
The international community should take the opportunity presented by this session to require Pretoria to put an end to repression, to bantustanization, to the system of banning people and harassing the black leaders who are struggling for their independence. They should halt the harassing and killing of freedom fighters, and they should immediately start a constructive dialog with the oppressed black population, so that their rights will finally be recognized.
The active and broad-based support of the international community and the tireless struggle of the South African people themselves will inevitably lead to the abolition of apartheid. Now is the right time to act and to positively influence events. The territory of Namibia, which is under the responsibility of the united Nations, will soon be marking the twentieth anniversary of its illegal occupation by South Africa. During this period the Pretoria regime has developed colonialism, apartheid, aggression, State terrorism, the system of having mercenaries, all of these practices that have been condemned by the international community as a serious threat to international peace and security.
At the same time foreign economic activities and interests have been obstructing the path toward complete independence of the valiant Namibian people, under the enlightened leadership of their sole representative, the South West Africa People's Organization (SWAPO), and these activities have been accelerating the systematic plundering of the natural wealth of the Territory in flagrant violation of the provisions of the relevant resolutions of the united Nations and Decree No. 1 on protecting the natural resources of Namibia.
My country trusts that the legal proceedings now underway in the courts of States of origin against the multinational corporations that are involved in this plundering, will be speeded up and will include all registered companies.
The United Nations Council for Namibia has initiated these actions and they enjoy the full support of my country.
Last June, the Republic of Burundi strongly condemned the establishment by the racist regime of South Africa of a puppet government in Windhoek. My country will never recognize such a government, whose appointment is just an additional obstacle set up by Pretoria on the path to the independence of the Namibian people. We believe that no viable solution can be found outside of Security Council resolution 435 (1978), which outlined a coherent plan for the immediate independence of Namibia. We would deplore and condemn once again the persistent attempt to link that independence to considerations which are alien to the real issue of Namibia.
Since that memorable date of 14 December 1960, which saw the adoption of resolution 1514 (XV), the right to self-determination has become a cardinal principle of contemporary international law. Many countries have taken up their seat in the concert of nations thanks to the wide implementation of that resolution.
For more than a decade our Organization has been strongly reaffirming the right of the Sahraoui people to independence and sovereignty. It is still to be hoped that the recent contacts entered into by the Secretary-General of the United Nations with the Moroccan authorities, and other initiatives, will make it possible to give practical effect to resolution AHS/104 which was adopted at the twentieth conference of Heads of state or Government of the Organization of African Unity (OAU), and we hope that it will be possible swiftly to implement the provisions in General Assembly resolution 39/40.
The outbreaks of violence and escalation of aggression by Israel against the Arab and Palestinian peoples in the Middle East, Israel's denial of the universally recognized right of the Palestinian people to self-determination, have been plunging the peoples of that region into indescribable suffering. Israel's intransigence and stubbornness in flaunting the injunctions of the General Assembly and of the Security Council compel us today to express our strong condemnation.
The Palestinian people cannot live indefinitely as refugees in their own ind. They wish to live in peace with other peoples in the region. They wish to establish their own state under the leadership of the Palestine Liberation Organization (PLO), their sole and authentic representative. Moreover, occupying a territory belonging to another country by force is illegal and contrary to the spirit and letter of the Charter of the United Nations, withdrawal from all the occupied territories, including Jerusalem, must be the firm demand of our Organization and a condition for the restoration of peace and stability in that region.
Not far from that area, the fratricidal war between Iran and Iraq, along with the Lebanese crisis which has lasted too long now, impose on the peoples of that region of the world unjust and cruel suffering. These are matters of serious
concern to the international community. All efforts must be made to ensure a return to peace.
Only respect for the norms of law governing international relations, including the non-use of force in relations with one's neighbors, can put an end to this tragedy, which so agonizingly jeopardizes the socio-economic development of peoples in the Middle East.
On the other end of the planet, we cannot endorse the invasion of any country by foreign troops. The crisis in Afghanistan and Kampuchea derive from a failure to respect the principles that I have just mentioned. We should take this opportunity to put an end to these anachronistic situations and leave it up to the countries involved to determine the best means of government that would be in keeping with the aspirations of their own peoples, free from untimely interference in their internal affairs.
As for the Korean peninsula, my country deplores the fact that the presence of foreign troops in the southern part, hampers the peaceful and independent reunification of that people, which share the same culture of an age-old historical past, and it artificially shatters family ties. Burundi has always maintained and will continue tirelessly to support any proposal which would restore to the Korean people their dignity which has been trampled on and their unity that has been destroyed.
As for Latin America and the Caribbean, another area that is subject to instability, we would support the independent path of peoples in the region and we would condemn all forms of foreign domination and interference in the internal affairs of those States.
While the conditions of peace and security throughout these parts of the world still remain precarious, the critical economic situation of many countries is the second major concern of the world today.
First of all, Z would just deplore the disenchantment felt towards all the multilateral institutions at a time when we should in fact be strengthening international economic co-operation for the benefit of all. The provisions of Chapters IX and X of the Charter of the United Nations gave this Organization a paramount role in promoting progress in the economic and social development of peoples. After all, is there any other place that is more appropriate than the United Nations for discussing supranational natters concerning the means of co-ordinating national and international measures in a world where we no longer have to demonstrate that economic interdependence is a reality.
Taking account of the extent and complexity of the problems facing countries in the area of international trade, monetary instability, financial questions, indebtedness, we must show imagination, we must make use of the Charter and strengthen the spirit of dialog and harmonization, which is indeed sadly lacking today.
How can we understand that resolution 34/138, dealing with global negotiations for the establishment of a new International Economic Order, which was adopted unanimously seven years ago, has remained a dead letter? In the Bean time there has been a dangerous deterioration in the economic situation of many developing countries.
The least favored nations, whose fragile economies are further worsened by the present international economic situation, are to be found in Africa. There we find intolerable poverty and devastating famine. There, agriculture, industry, transport and communications do not benefit from the technological advances of this age. It is this continent that has had the most unjust and humiliating fate in history.
The international community recognized this reality when at its last session the General Assembly adopted resolution 39/29 on the critical economic situation in Africa. The annex to that resolution specifically called for a commitment by the international community to support the Governments and peoples of Africa in their struggle for survival. There were three stages in that difficult task: emergency aid for peoples suffering from famine and malnutrition, medium-term assistance for the rehabilitation of agriculture and livestock rearing, and long-term aid to make African economies growth-oriented. Africa has tremendous economic potential, which only needs to be exploited for the well being of its people. But the financial, technological means and human resources are lacking. At the present time the African countries are unable on an individual level to take up the challenge.
That is why the Heads of State and Government, at the twenty-first Conference of the Organization of African unity (OAU) in Addis Ababa last July dealt primarily with the economic situation in Africa, and reaffirmed their faith in the Plan of Action and the Final Act of Lagos which for us is a basic reference document for the economic and social development of our continent. They adopted a five-year emergency program for the recovery of African economies. This program, entitled the Joint Action-Oriented Platform, is an effort to vitalize sub-regional and regional co-operation and to mobilize outside inputs to support our own efforts. The priority areas are agriculture and food, transport and communications, industry, trade and finance, science and technology, and lastly, as the main point, human resources.
The African countries have collectively committed themselves to strengthening their unity and solidarity in implementing this program. They count on the active support of the international community, particularly that of the United Nations system. Taking account of the technological backwardness of Africa, the specialized agencies should provide us with special treatment, particularly in the areas of technical co-operation, training and research. Other major handicaps have to be taken into consideration also: 26 of the 36 least developed countries are African, some of them are also land-locked and stricken by drought and desertification, and most of the other African countries have extremely low incomes.
To deal with all these dangers, the support of the international agencies should be directed towards the following priorities: in the field of agriculture and food, increasing the capacity for agricultural output. The financing bodies for development should provide liquidity at levels compatible with the needs of the developing countries, particularly the African ones. Those that have resources should take action in accordance with the established priorities and should provide flexible loan conditions. In this connection, the reconstitution of the International Development Association (IDA) at a level equal at least to $12 billion, and the provision of Africa's share in allocating the resources of that institution, should be a major priority. The reconstitution of the International Fund for Agricultural Development (IFAD) at a level consonant with the agricultural development needs of third world countries is also very necessary. Easing the external Indebtedness of Africa and respecting the commitments entered into by the developed countries towards the least developed countries are also essential measures for the economic growth of Africa.
However, as long as the terms of trade and the prices of commodities maintain their present trend, the major problem of the African countries will remain untouched. He must establish fair remunerative and stable prices for commodities so as to increase export earnings and limit the deterioration in the terms of trade. This is obviously the key issue of development and stability for our economies.
And lastly, I must emphasize that some specific actions undertaken within the context of international co-operation, for example, the vaccination campaign to immunize all children of the world by the year 1990, are indeed commendable and should enjoy the support of our States.
Naturally, Africa also counts a great deal on South-South co-operation. It will participate actively in the joint projects in this co-operation, particularly in the global system of trade preferences among developing countries, the multi-sector information network, the South-Bank Project, the exchange of appropriate technology, and so forth. But here, what is needed more than the program is the political will of the States.
Against this background, we feel that the request of the twenty-first summit of Heads of State and Government of Africa to convene a special session of the General Assembly to take up questions relating to the critical economic situation in Africa should be given the support of this Assembly. Apart from problems of peace and security, and the major concerns arising out of the economic situation, the third major concern of our Organization is the arm race, and more specifically the nuclear arms race which continues to loom over us.
Because of the threat to the survival of mankind presented by nuclear and chemical weapons, which are now being extended to cuter space, the question of negotiating arms limitations and disarmament is a matter that is of concern not only to the major Powers that are directly involved, although it is their primary responsibility. The entire world, including the populations of the nuclear Powers themselves, must exercise constant pressure for a freeze in the development, production, storage and deployment of nuclear and chemical weapons, the first stage in a process aimed at the reduction and total destruction of stockpiles of these weapons. This is a question not only of the survival of mankind, but also of the welfare of mankind, since the human and material resources that would be freed because a freeze could then be developed to ensure the well-being of mankind. This is a dream which this Organization and each one of our countries must try to transform into a reality over the years to come.
In Burundi this is a dream for us also because we believe in the common future of mankinJ, and because it is increasingly clear that the world, despite its diversity, despite the conflict in the ideas, beliefs and interests of our various States, constitutes a single whole as far as many problems are concerned.
On the eve of the celebration of the fortieth anniversary of the United Nations, we must make a decisions either States consider it as an instrument to ensure that their views prevail to the detriment of others, and thus it would be a forum for confrontation and antagonism; or else States make of it a political system for harmonization, solidarity and interdependence, and thus a forum for the search for peace and collective security, justice and balance, economic and social well-being. It is the latter option that we must take; that is the option which my country will pursue within the United Nations.
Let us therefore strengthen the machinery provided in the Charter of this Organization, as proposed by the Secretary-General, particularly the collective system for the maintenance of international peace and security. Let us here enter into the commitment to try to reduce tension, to use our Organization as a forum for multilateral disarmament, taking note of the link between disarmament and development. Let us resolve and be sufficiently politically responsible to recognize that this Organization has the mandate to promote the economic and social well-being of all its Members by establishing fairness and balance in international economic relations.
That is the only way for this session to make the fortieth anniversary of the United Nations a historic milestone.
